USCA11 Case: 21-13806      Date Filed: 08/10/2022     Page: 1 of 8




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13806
                   Non-Argument Calendar
                   ____________________

CHRISTOPHER J. HRANEK,
                                                Plaintiff-Appellant,
versus
CONSOLIDATED CITY OF JACKSONVILLE,
in individual and official capacity,
MIKE WILLIAMS,
Sheriff, in individual and official capacity,
DEPARTMENT OF CORRECTIONS,
in individual and official capacity,


                                          Defendants-Appellees.
USCA11 Case: 21-13806         Date Filed: 08/10/2022    Page: 2 of 8




2                      Opinion of the Court                 21-13806

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 3:21-cv-00913-BJD-PDB
                    ____________________

Before JILL PRYOR, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
        Christopher Hranek, a Florida prisoner proceeding pro se,
appeals the district court’s sua sponte dismissal of his 42 U.S.C.
§ 1983 civil complaint, brought against the City of Jacksonville
(“City”), the Florida Department of Corrections, Division of
Health Services (“FDOC”), and Sheriff Mike Williams (collectively
“Defendants”). Before the district court, Hranek alleged that the
Defendants had violated the First, Eighth, Ninth, and Fourteenth
Amendments, during his time as a pretrial detainee. He clarified
that, although he is currently a state prisoner, he was a pretrial de-
tainee at the time of injury. He stated that the Defendants were
deliberately indifferent to his serious medical needs and safety by
denying him medication and access to medical staff, and that he
was denied his First Amendment right to file a grievance. The dis-
trict court dismissed Hranek’s complaint without prejudice under
28 U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1), during its in forma pau-
peris (“IFP”) screening for failure to state a claim and improperly
joining claims. On appeal, Hranek argues that the district court
prematurely dismissed his § 1983 civil complaint without allowing
USCA11 Case: 21-13806         Date Filed: 08/10/2022     Page: 3 of 8




21-13806                Opinion of the Court                         3

discovery or an opportunity to amend. He also disputes that he
failed to state a deliberate-indifference claim under the Eighth and
Fourteenth Amendments and that his claims were unrelated.
       We review de novo dismissals for failure to state a claim,
pursuant to § 1915(e)(2)(B)(ii) and § 1915A(b)(1), applying the same
standards that govern Federal Rule of Civil Procedure 12(b)(6) dis-
missals. See Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th
Cir. 2001). “We may affirm the district court’s judgment on any
ground that appears in the record.” Thomas v. Cooper Lighting,
Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).
        To survive a Rule 12(b)(6) motion to dismiss, a complaint
must allege sufficient facts to state a claim that is plausible on its
face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. A plaintiff must provide more
than labels and conclusions to show that he is entitled to relief. Id.;
see also Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1188 (11th
Cir. 2002) (“[C]onclusory allegations, unwarranted deductions of
facts or legal conclusions masquerading as facts will not prevent
dismissal.”). “Factual allegations must be enough to raise a right to
relief above the speculative level.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007). Nonetheless, we have concluded that
“[w]here a more carefully drafted complaint might state a claim, a
plaintiff must be given at least one chance to amend the complaint
before the district court dismisses the action with prejudice,” unless
USCA11 Case: 21-13806         Date Filed: 08/10/2022      Page: 4 of 8




4                       Opinion of the Court                  21-13806

the plaintiff has indicated that he does not wish to amend his com-
plaint or if a more carefully drafted complaint could not state a
valid claim. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), over-
ruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314
F.3d 541, 542 (11th Cir. 2002) (en banc) (emphasis added).
       Although pro se pleadings are liberally construed, they still
must suggest some factual basis for a claim. Jones v. Fla. Parole
Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015). Issues not briefed
by a pro se litigant are deemed abandoned. Timson v. Sampson,
518 F.3d 870, 874 (11th Cir. 2008). Passing references to an issue
do not suffice. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,
1573 n.6 (11th Cir. 1989). Both counseled and pro se litigants are
required to conform to procedural rules. Albra v. Advan, Inc., 490
F.3d 826, 829 (11th Cir. 2007). The leniency given to pro se litigants
“does not give a court license to serve as de facto counsel for a
party, or to rewrite an otherwise deficient pleading in order to sus-
tain an action.” Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168-
69 (11th Cir. 2014).
        Under § 1915(e)(2)(B)(ii), a district court shall dismiss a case
brought IFP “at any time” if the court determines that the action
fails to state a claim on which relief may be granted. 28 U.S.C.
§ 1915(e)(2)(B)(ii). Likewise, under § 1915A(b)(1), a district shall
identify cognizable claims or dismiss the complaint, or any portion
of the complaint, if the complaint is frivolous, malicious, or fails to
state a claim upon which relief may be granted. Id. § 1915A(b)(1).
USCA11 Case: 21-13806         Date Filed: 08/10/2022    Page: 5 of 8




21-13806               Opinion of the Court                         5

        To prevail on a claim under § 1983, a plaintiff must demon-
strate that he was deprived of a right secured under the Constitu-
tion or federal law by “a person” acting under the color of state law.
Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).
Municipalities and other local government entities are considered
“persons” within the scope of § 1983. Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 690 (1978). Sheriffs are also considered “per-
sons” subject to suit in their individual capacities under § 1983. See
Dean v. Barber, 951 F.2d 1210, 1215 n.5 (11th Cir. 1992). State
agencies are not “persons” under § 1983. Edwards v. Wallace
Cmty. Coll., 49 F.3d 1517, 1524 (11th Cir. 1995).
       The Eighth Amendment of the United States Constitution
forbids “cruel and unusual punishments.” U.S. Const. amend. VIII.
The Supreme Court has interpreted the Eighth Amendment to in-
clude “deliberate indifference to a prisoner’s serious illness or in-
jury” under § 1983. Estelle v. Gamble, 429 U.S. 97, 104 (1976).
The Due Process Clause of the Fourteenth Amendment provides
that no state shall deprive any person of life, liberty, or property,
without due process of law. U.S. Const. amend. XIV, § 1. A gov-
ernment officials’ treatment of pretrial detainees is governed by the
Due Process Clause of the Fourteenth Amendment, while treat-
ment of convicted prisoners is governed by the Eighth Amend-
ment. Lancaster v. Monroe Cnty., 116 F.3d 1419, 1425 n.6 (11th
Cir. 1997), overruled in part on other grounds by LeFrere v. Que-
zada, 588 F.3d 1317 (11th Cir. 2009). However, because the legal
standards for the provision of medical care are the same under both
USCA11 Case: 21-13806          Date Filed: 08/10/2022      Page: 6 of 8




6                       Opinion of the Court                   21-13806

amendments, Eighth and Fourteenth Amendment cases can be
used interchangeably in the deliberate-indifference analysis. Id.;
see also Swain v. Junior, 961 F.3d 1276, 1285 (11th Cir. 2020) (“The
Eighth Amendment—and therefore the Fourteenth also—is vio-
lated when a jailer ‘is deliberately indifferent to a substantial risk of
serious harm to an inmate who suffers injury.’”).
        However, in establishing § 1983 liability, a prisoner cannot
rely on theories of vicarious liability or respondeat supe-
rior. See Cook v. Sheriff of Monroe Cnty., 402 F.3d 1092, 1115-16
(11th Cir. 2005). Supervisory liability occurs either when the su-
pervisor personally participates in the alleged constitutional viola-
tion or when there is a causal connection between actions of the
supervising official and the alleged constitutional deprivation.
Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990). The causal
connection can be established when a history of widespread abuse
puts the responsible supervisor on notice of the need to correct the
alleged deprivation, and he fails to do so. Id. The deprivations that
constitute widespread abuse sufficient to notify the supervising of-
ficial must be obvious, flagrant, rampant and of continued dura-
tion, rather than isolated occurrences. Id.
        The Supreme Court in Board of County Commissioners of
Bryan County v. Brown, 520 U.S. 397 (1997) described the circum-
stances under which a municipality can be held liable under § 1983.
Id. at 403–04. This liability is sometimes referred to as Monell lia-
bility as the theory derived from Monell v. New York City Depart-
ment of Social Services, 436 U.S. 658 (1978). Under this theory, the
USCA11 Case: 21-13806         Date Filed: 08/10/2022      Page: 7 of 8




21-13806                Opinion of the Court                          7

plaintiff must identify a municipal “policy or custom” that caused
his injury. Brown, 520 U.S. at 403. Such a “policy” must result
from the decisions of the relevant legislative body, or of “those of-
ficials whose acts may fairly be said to be those of the municipal-
ity.” Id. at 403–04. And such a “custom,” even if not “formally
approved by an appropriate decisionmaker[,] may fairly subject a
municipality to liability on the theory that the relevant practice is
so widespread as to have the force of law.” Id. at 404. In other
words, the plaintiff must “demonstrate that, through its deliberate
conduct, the municipality was the ‘moving force’ behind the injury
alleged.” Id.
       In this case, the district court properly dismissed Hranek’s
complaint for failure to state a claim. Because Hranek fails to ref-
erence or otherwise present an argument concerning his First
Amendment claim and makes no more than a passing reference to
his Ninth Amendment claim, Hranek has abandoned these issues.
The district court properly dismissed Hranek’s Eighth and Four-
teenth Amendment deliberate-indifference claim, because he failed
to allege a sufficient factual and legal basis to infer that the Defend-
ants were liable for any misconduct. Hranek’s allegations against
FDOC fail because FDOC, a state agency, is not a “person” under
§ 1983. Edwards, 49 F.3d at 1524. Similarly, Hranek’s allegations
against the City and Sheriff Williams fail because Hranek did not
plead facts sufficient to subject either the City or Sheriff Williams
to Monell liability. For example, Hranek did not allege that the
Sheriff participated in or authorized the alleged constitutional
USCA11 Case: 21-13806         Date Filed: 08/10/2022    Page: 8 of 8




8                      Opinion of the Court                 21-13806

violations. Nor did he allege a municipal policy or facts establish-
ing a history of widespread violations of such constitutional rights
that might have put the City and Sheriff on notice of the need to
correct such abuse. Additionally, because the district court dis-
missed Hranek’s complaint without prejudice; had the authority to
screen, and procedurally dismiss, complaints filed IFP “at any
time”; and was not required to otherwise serve as Hranek’s de facto
counsel, it did not err in failing to sua sponte grant Hranek leave to
amend his complaint or to obtain discovery. Accordingly, we af-
firm, and we need not consider whether Hranek’s claims were
properly joined.
       AFFIRMED.